 In the Matter of J. SKLAR MFG. Co."LOCAL 1225OF THE UNITEDandELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, C. I. O.Case No. R-1894.-Decided July 18,1940Jurisdiction:surgical instrumentsmanufacturingindustry.Investigation and Certification,ofRepresentatives:existence of question:refusal to accord recognition to union andrequest thatcertification be obtained ;employees temporarily laid offeligible to vote, electionnecessaryUnitAppropriate for Collective Bargaining:production and maintenance em-ployees excluding administrative,office,and deliveryemployees,foremen,factory supervisors,and salesmenRubinton di Coleman,byMr. Samuel Rubinton,of Brooklyn, N. Y.,andMr. Edward J. Sovatkin,of Long Island City, N. Y., for theCompany.Mr. Frank ScheinerandMrs. Ruth, Roemer,of New York City, andMr. Nathan Lerner,of Brooklyn, N. Yfor the United.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 30,1940, Local 1225 of the United Electrical,Radio &Machine Workers of America,C. I. 0., herein called the United, filedwith the Regional Director for the Second Region(New York City)a petition alleging that a question affecting commerce had arisen con-cerning the representation of employees of J. Sklar Mfg. Co., Brooklyn,New York,2herein called the Company,and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat.449, herein calledthe Act.On May 24, 1940,the National Labor Relations Board, herein calledthe Board,acting pursuant to Section.9 (c) of the Act and Article III,Section 3,of National Labor Relations Board Rules and Regulations-Series 2, as amended,ordered aninvestigation and authorized theIIncorrectly referred to in the notice of hea, ing as "J Sklar Manufactuimg Co "2In June 1940, pilor to the heaiing, the Company moved its plant to Long blandCity, N. F-25 N L R B, No. 72.614 J.SKLAR MFG. CO.615Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On June 1, 1940,the Regional Director issued a notice of hearing,copies of which were served upon the Company and the United.Pursuant to notice a hearing was held on June 14, 1940, at New YorkCity, before Daniel R. Dimick, the Trial Examiner duly designatedby the Board.The Company and the United were represented bycounsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.Duringthe course of the hearing the TrialExaminermade several rulingson motions and objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Thereafter, the Company and the United filed briefs with the Board.At the request of the Company oral argument was scheduled to beheld before the Board in Washington, D. C., on July 9, 1940.Havingbeen notified by the Company and the United that they did not intendto appearat the hearingset for oralargument, theBoard cancelledthe said hearing.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJ. Sklar Mfg. Co., a New York corporation, is engaged at its plantinLong Island City, New York, in the manufacture and sale ofsurgical instruments and related products.Prior to June 1, 1940, theCompany's plant was located in Brooklyn, New York.During 1939the Company purchased raw materials, consisting principally of steel,alloys, bronze, brass, and oil, valued at approximately $100,000, ofwhich approximately 60 per cent were shipped to the Company'splant from points outside the State of New York.During the sameperiod the Company sold finished products valued at approximately$400,000, of which approximately 75 per cent were shipped to destina-tions outside the State of New York.The Company normally employsapproximately 250 persons excluding supervisory and clericalemployees.II.THE ORGANIZATION INVOLVEDLocal1225,United Electrical, Radio & Machine Workers of America,is a labor organization affiliated with the Congress of Industrial Organ-izations,admitting to membership employees of the Company. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONBy letter dated April 26, 1940, the United requested the Companyto bargain with it as the exclusive representative of the Company'semployees.The Company refused to bargain unless the Board shouldfirst certify the United as the statutory representative of the employees.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the Company describedin Section I above, has a close, intimate,and substantial relation totrade, traffic,and commerce among the several States, and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE APPROPRIATE UNITThe parties stipulated, and we find, that all production and mainte-nance employees of the Company, excluding administrative, office,and delivery employees, foremen, factory supervisors, and salesmen,constitute a unit appropriate for the purposes of collective bargaining,and that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESIn support of its claim of majority representation among theemployeesin anappropriate unit, the United submitted 157 member-ship application cards to the Regional Director.The latter reportedin a written statement introduced in evidence that- the signatures on116 of such cards appear to be genuine original signatures of personswhose names are on the Company's pay roll of June 14, 1940.Atthe hearing the Company and the United requested that an electionbe held.We find that the question which has arisen concerningthe representation of employees of the Company can best be resolvedby an election by secret ballot.At the hearing a controversy arose concerning the pay roll to beused to determine eligibility to vote in the election.The Unitedcontended that the pay-roll period immediately preceding April 30,1940, the date of the filing of the petition, should govern eligibility.The Company asserted that only those employees on the pay roll at J.SKLAR MFG. CO.617the time of the election should be eligible to vote.The record showsthat all employees working on April 30, except one or two who weresubsequently laid off because of the removal of the plant from Brook-lyn to Long Island, were employed by the Company at the time ofhearing.The Company stated that all of its old employees not work-ing at time of the hearing would be reinstated as soon as conditionspermitted.We find that such employees have been temporarily laid.off.We shall direct that the employees of the Company eligible tovote in the election shall be those employees in the appropriate unitwho were employed during the pay-roll period last preceding thedate of this Direction of Election, including employees who did notwork during such pay-roll period because they were ill or on vacation,and employees who were then or have since been temporarily laid off,but excluding those who have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of J. Sklar Mfg. Co., Long Island City, NewYork, -Within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All production and maintenance employees of the Company,excluding administrative, office, and delivery employees, foremen,factory supervisors, and salesmen, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representation for the purposes of collective bargainingwith J. Sklar Mfg. Co., Long Island City, New York, an electionby secret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction of Election underthe direction and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regu-lations, among all production and maintenance employees of J. SklarMfg. Co. who were employed by the Company during the pay-roll 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod last preceding the date of this Direction of Election, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation, and employees who were then or havesince been temporarily laid off, but excluding administrative,office,and delivery employees,foremen, factory supervisors,salesmen, andany employees who have since quit or beendischargedfor cause, todetermine whether or not they desire to be represented by Local 1225,,United Electrical, Radio & Machine Workers of America, C. I. 0., forthe purpose of collective bargaining.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Direction of Election.